      Case 1:19-cr-00852-PKC Document 49
                                      48 Filed 08/23/21 Page 1 of 1




                                                    August 23, 2021

Via ECF                                   Sentencing adjourned from August 31, 2021 to
The Honorable P. Kevin Castel
                                          November 3, 2021 at 12:00 p.m. in Courtroom 11D.
United States District Judge
Southern District of New York             SO ORDERED.
Daniel Patrick Moynihan Courthouse        Dated: 8/23/2021
500 Pearl Street
New York, NY 10007

       Re:     United States v. Alicea,
               19 Cr. 852 (PKC)

Honorable Judge Castel:
With the consent of the Government, I write to respectfully request that the Court adjourn
the sentencing hearing presently calendared for Tuesday, August 31, 2021, at 11 A.M. to
November 3, 2021 at 12 P.M. The adjournment is requested to afford the defense
additional time to review with Mr. Alicea the final Presentence Investigation Report
while he is detained at the Brooklyn Metropolitan Detention Center and to prepare it
sentencing submission, and to complete an expert evaluation of Mr. Alicea.
I have discussed this request with opposing counsel, Mr. Thomas John Wright, who
consents to it on behalf of the Government.
Thank you for considering this request.
                                                    Respectfully submitted,


                                                    Christopher A. Flood
                                                    Assistant Federal Defender
                                                    Tel.: (212) 417-8734

cc:    Thomas John Wright, AUSA (by ECF)
